     Case 1:17-cr-00569-ER Document 232 Filed 05/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                 -against-                                         ORDER
                                                                17 Cr. 569 (ER)
JOSEPH ANTHONY DEMARIA,

                              Defendant.


RAMOS.DJ.:

         After considering the factors set forth in 18 U.S.C. § 3553(a), and for the reasons

set forth on the record at the hearing of May 12, 2020, the Court finds that there are

extraordinary and compelling reasons that warrant a reduction in DeMaria's tem1 of

imprisonment, and that this reduction is consistent with the applicable policy statements

issued by the U.S. Sentencing Commission. 18 U.S.C. § 3582(c)(l)(A)(i).

         Accordingly, DeMaria's motion for compassionate release, Doc. 224, is

GRANTED, and his sentence is MODIFIED, as follows:
         •    DeMaria is sentenced to a period of incarceration equivalent to time served.
         •    DeMaria is further sentenced to a term of supervised release for a term of
              three (3) years. He is to follow the standard, additional, and special conditions
              of supervision described in the Judgment in a Criminal Case filed on June 24,
              2019, Doc. 181.
         •    DeMaria is further ordered to pay any outstanding Criminal Monetaiy
              Penalties as detailed in the associated Judgment in a Criminal Case, Doc. 181,
              and Restitution Order of April 17, 2019, Doc. 161.
         •    DeMaria's term of supervised release is to begin upon his release from the
              custody of the Bureau of Prisons. The Bureau of Prisons is ORDERED to
              immediately release DeMaria from its custody.


It is SO ORDERED.


Dated:       May 12, 2020
             New York, New York

                                                            EDGARDO
                                                                  RAMOS,U.S.D.J.
